DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed October 20, 2022, with respect to the rejection(s) of claim(s) 1, 11, 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Takahashi et al. (US 2017/0048809).
Takahashi teaches detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station (system information SIB is transmitted from the base station eNB (Section 0065), said P-MAX can be detected as absent in said SIB (Section 0142)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) in view of Bennett et al. (GB 2,411,547) in view of Kim et al. (US 2013/0044708) and in further view of Takahashi et al. (US 2017/0048809)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 1, Price teaches a terminal comprising: a transceiver that transmits radio signals to and receives radio signals from a base station (Col. 3 lines 33 – 46, mobile phones transmits/receives radio signals to/from base stations); and a controller that controls the maximum transmission power to be less than or equal to maximum transmission power of a default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3, the transmission power would thus be set to less than or equal to the maximum output power of power class 4) and upon transmitting a radio signal to the base station in a frequency band for which a second power class that is lower than the supported first power class is specified as the default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3); wherein, upon detecting that maximum transmission power of the frequency band is not reported, the controller controls, in accordance with the regulation of the default power class, maximum transmission power in the frequency band to be less than or equal to maximum transmission power of the default power class (Cols. 22 lines 61 – 67, 23 lines 1 – 11, the transmission power is controlled to be less than or equal to the maximum output power of the selected power class regardless of detection of maximum output power).  
Price does not teach a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein the controller detects whether maximum transmission power of the frequency band is reported from the base station and wherein, upon detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controller controls the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.
Bennett, which also teaches the use of power classes, teaches applying a regulation of the default power class to the supported first power class (Page 7, lines 4 – 10, the default power class is used or applied to at least one power class in order to produce a power level that is closest to the maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Price with the above features of Bennett for the purpose of extending talk and standby times of the mobile device as taught by Bennett.  
Kim, which also teaches a wireless communication system, teaches wherein the controller detects whether maximum transmission power of the frequency band is reported from the base station (Section 0121, the mobile station receives preamble selection criteria, RA response window size, and preamble transmission power information from the base station, none of which indicate maximum transmission power thus a maximum transmission power is not reported from said base station), and wherein when the maximum transmission power of the frequency band is not reported from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controller controls the transmission power for transmitting a random access preamble prior to establishing the RRC connection (Section 0121, the mobile station receives preamble selection criteria, RA response window size, and preamble transmission power information from the base station, none of which indicate maximum transmission power thus a maximum transmission power is not reported from said base station, the transmission power for transmitting the preamble is controlled via use of the preamble transmission power information received from the base station before an RRC request or procedure thus rendering a scenario wherein the transmission power for transmitting the preamble is controlled prior to the establishment of an RRC connection).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the features of Kim for the purpose of transmitting a small size data packet efficiently while reducing signaling overhead as taught by Kim.  The combination of Price, Bennett, and Kim teaches a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein the controller detects whether maximum transmission power of the frequency band is reported from the base station and wherein when the maximum transmission power of the frequency band is not reported from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controller controls the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.
Takahashi, which also teaches wireless communications, teaches detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station (system information SIB is transmitted from the base station eNB (Section 0065), said P-MAX can be detected as absent in said SIB (Section 0142)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Price combination with Takahashi for the purpose of enabling not only a user apparatus that can understand the new transmission condition but also a user apparatus that cannot understand the new transmission condition to perform transmission by using a proper maximum transmission power as taught by Takahashi.  The combination of the above Price combination and Takahashi teaches wherein, upon detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controller controls the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.
Regarding Claim 11, Price teaches communication method by a terminal the method comprising: transmitting radio signals to and receiving radio signals from a base station (Col. 3 lines 33 – 46, mobile phones transmits/receives radio signals to/from base stations); and controlling maximum transmission power to be less than or equal to maximum transmission power of a default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3, the transmission power would thus be set to less than or equal to the maximum output power of power class 4), upon transmitting a radio signal to the base station in a frequency band for which a second power class that is lower than the supported first power class is specified as the default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3), wherein, upon detecting that maximum transmission power of the frequency band is not reported, the controlling controls the maximum transmission power to be less than or equal to the maximum transmission power of the default power class (Cols. 22 lines 61 – 67, 23 lines 1 – 11, the transmission power is controlled to be less than or equal to the maximum output power of the selected power class regardless of detection of maximum output power).
Price does not teach controlling maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, detecting whether maximum transmission power of the frequency band is reported from the base station and wherein, upon detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, controlling the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.
Bennett, which also teaches the use of power classes, teaches applying a regulation of the default power class to the supported first power class (Page 7, lines 4 – 10, the default power class is used or applied to at least one power class in order to produce a power level that is closest to the maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Price with the above features of Bennett for the purpose of extending talk and standby times of the mobile device as taught by Bennett.  
Kim, which also teaches a wireless communication system, teaches detecting whether maximum transmission power of the frequency band is reported from the base station (Section 0121, the mobile station receives preamble selection criteria, RA response window size, and preamble transmission power information from the base station, none of which indicate maximum transmission power thus a maximum transmission power is not reported from said base station), and wherein when the maximum transmission power of the frequency band is not reported from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, controlling the transmission power for transmitting a random access preamble prior to establishing the RRC connection (Section 0121, the mobile station receives preamble selection criteria, RA response window size, and preamble transmission power information from the base station, none of which indicate maximum transmission power thus a maximum transmission power is not reported from said base station, the transmission power for transmitting the preamble is controlled via use of the preamble transmission power information received from the base station before an RRC request or procedure thus rendering a scenario wherein the transmission power for transmitting the preamble is controlled prior to the establishment of an RRC connection).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the features of Kim for the purpose of transmitting a small size data packet efficiently while reducing signaling overhead as taught by Kim.  The combination of Price, Bennett, and Kim teaches controlling maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, detecting whether maximum transmission power of the frequency band is reported from the base station and wherein when the maximum transmission power of the frequency band is not reported from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controlling the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.
Takahashi, which also teaches wireless communications, teaches detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station (system information SIB is transmitted from the base station eNB (Section 0065), said P-MAX can be detected as absent in said SIB (Section 0142)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Price combination with Takahashi for the purpose of enabling not only a user apparatus that can understand the new transmission condition but also a user apparatus that cannot understand the new transmission condition to perform transmission by using a proper maximum transmission power as taught by Takahashi.  The combination of the above Price combination and Takahashi teaches wherein, upon detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controlling the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.
Regarding Claim 12, Price teaches a radio communication system comprising:
a base station that communicates with a terminal; and the terminal, wherein the terminal includes: a transceiver that transmits radio signals to and receives radio signals from a base station (Col. 3 lines 33 – 46, mobile phones transmits/receives radio signals to/from base stations, mobile phones comprise transceivers); and a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class( Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3, the transmission power would thus be set to less than or equal to the maximum output power of power class 4), upon transmitting a radio signal to the base station in a frequency band for which a second power class that is lower than the supported first power class is specified as the default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3), wherein, upon detecting that maximum transmission power of the frequency band is not reported, the controller controls the maximum transmission power to be less than or equal to the maximum transmission power of the default power class (Cols. 22 lines 61 – 67, 23 lines 1 – 11, the transmission power is controlled to be less than or equal to the maximum output power of the selected power class regardless of detection of maximum output power).
Price does not teach a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein the controller detects whether maximum transmission power of the frequency band is reported from the base station and wherein, upon detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controller controls the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.
Bennett, which also teaches the use of power classes, teaches applying a regulation of the default power class to the supported first power class (Page 7, lines 4 – 10, the default power class is used or applied to at least one power class in order to produce a power level that is closest to the maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Price with the above features of Bennett for the purpose of extending talk and standby times of the mobile device as taught by Bennett.  
Kim, which also teaches a wireless communication system, teaches wherein the controller detects whether maximum transmission power of the frequency band is reported from the base station (Section 0121, the mobile station receives preamble selection criteria, RA response window size, and preamble transmission power information from the base station, none of which indicate maximum transmission power thus a maximum transmission power is not reported from said base station), and wherein when the maximum transmission power of the frequency band is not reported from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controller controls the transmission power for transmitting a random access preamble prior to establishing the RRC connection (Section 0121, the mobile station receives preamble selection criteria, RA response window size, and preamble transmission power information from the base station, none of which indicate maximum transmission power thus a maximum transmission power is not reported from said base station, the transmission power for transmitting the preamble is controlled via use of the preamble transmission power information received from the base station before an RRC request or procedure thus rendering a scenario wherein the transmission power for transmitting the preamble is controlled prior to the establishment of an RRC connection).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the features of Kim for the purpose of transmitting a small size data packet efficiently while reducing signaling overhead as taught by Kim.  The combination of Price, Bennett, and Kim teaches a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein the controller detects whether maximum transmission power of the frequency band is reported from the base station and wherein when the maximum transmission power of the frequency band is not reported from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controller controls the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.
Takahashi, which also teaches wireless communications, teaches detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station (system information SIB is transmitted from the base station eNB (Section 0065), said P-MAX can be detected as absent in said SIB (Section 0142)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Price combination with Takahashi for the purpose of enabling not only a user apparatus that can understand the new transmission condition but also a user apparatus that cannot understand the new transmission condition to perform transmission by using a proper maximum transmission power as taught by Takahashi.  The combination of the above Price combination and Takahashi teaches wherein, upon detecting that an information element P-Max indicating the maximum transmission power of the frequency band is not included in system information received from the base station prior to establishing a Radio Resource Control (RRC) connection with the base station, the controller controls the transmission power for transmitting a random access preamble prior to establishing the RRC connection to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) in view of Bennett et al. (GB 2,411,547) in view of Kim et al. (US 2013/0044708) in view of Takahashi et al. (US 2017/0048809), as applied to Claim 1 set forth above, and in further view of Baker et al. (US 2014/0105040)
Regarding Claim 8, The above Price combination teaches all of the claimed limitations recited in Claims 1.  Price does not teach wherein, upon detecting that the maximum transmission power in the frequency band is reported and that the reported maximum transmission power is the maximum transmission power of the default power class, the controller controls, in accordance with the regulation of the default power class in the frequency band, maximum transmission power from the terminal to be the lower one of the maximum transmission power of the supported first power class and the reported maximum transmission power.
	Baker, which also teaches mobile device communications, teaches wherein, upon detecting that the maximum transmission power in the frequency band is reported and that the reported maximum transmission power in the frequency band is the maximum transmission power of the default power class (Section 0046, UE receives or detects requests for handovers, the UE determines whether handover should be to a low power base station thus requiring an adjustment in the power class thus the received handover request is ultimately an indication of the required power class, and therefore maximum transmission power according to said power class), the controller controls, in accordance with the regulation of the default power class in the frequency band, maximum transmission power from the terminal to be the lower one of the maximum transmission power of the support first power class and the reported maximum transmission power (Section 0046, if there is handover to a low power base station the transmission power will be according to the modified power class associated with transmitting to the low power base station which is lower than the transmission power associated with the power class associated with the high power base station).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the above features Baker for the purpose of preventing handover holes and/or uplink SINR desensitization as taught by Baker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
November 29, 2022